Citation Nr: 1733916	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  14-27 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an earlier effective date for service-connected post-traumatic stress disorder (PTSD), prior to April 18, 2012.

2. Entitlement to a total disability rating based on individual unemployability (TDIU), prior to April 18, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1942 to September 1945, during World War II Era.  For his service, he received the Purple Heart, Navy and Marine Corps Commendation Medal with Combat "V," and Presidential Unit Citations.  

Regrettably, according to an Alabama Certificate of Death, the Veteran passed away in October 2015, during the pendency of this appeal.  In a November 2005 Statement in Support of Claim, his wife requested that she be substituted as the claimant in his stead.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. §§ 3.1010, 20.1106 (2016).  38 C.F.R. § 3.1010(e) delineates the RO is to adjudicate the issue of substitution in the first instance.  However, the Board notes the RO has yet to adjudicate this issue.  A review of the claims file establishes the Veteran's wife is a proper substitute claimant for this claim.  See 38 U.S.C.A. § 5121A; 38 C.F.R. 
§§ 3.1000(a)(1) through (5), 3.1010(c), (d).  Given the Board's adjudication of this issue allows for the fullest consideration of the arguments and evidence in support of the claim and will not cause prejudice, the Board grants her request for substitution.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (holding that where the Board addresses a question that has not been addressed by the RO, it must consider whether there is any prejudice to the claimant). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.     

In August 2012, the Board remanded this matter for further evidentiary development prior to the adjudication of the claim; namely the issuance of a Statement of the Case (SOC).  In accordance with the Board's remand directives, the RO issued a SOC in July 2014.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that a Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence of records does not more nearly approximate total occupational and social impairment due to the Veteran's PTSD symptoms prior to April 18, 2012.


CONCLUSION OF LAW

The criteria for an earlier effective date for a 100 percent disability rating for service-connected PTSD, prior to April 18, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5101(a), 5103(a), 5103A, 5107(b), 5110(a) (West 2014); 38 C.F.R. 
§§ 3.1(p), (r), 3.151(a), 3.155, 3.321, 3.400, 4.1, 4.3, 4.7, 4.27, 4.126, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As it pertains to the claims decided herein, the VA has met all statutory and regulatory duties to notify and assist the Veteran.  See 38 U.S.C.A. §§ 5100, 5101, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).  

In a December 2005 rating decision, the RO granted service connection for PTSD and assigned a disability rating of 50 percent, effective April 4, 2004, the date the claim was received.  Subsequently, in a May 2012 rating decision, the RO granted an increased disability rating of 100 percent, effective April 18, 2012, which was primarily based on an April 18, 2012 VA Examination Report.  

The Appellant contends that an earlier effective date for the 100 percent disability rating should be granted.  See June 2012 Statement in Support of Claim.  More specifically, she asserts the severity of the Veteran's PTSD has been 100 percent disabling since he initially filed the service connection claim.

As this appeal is one for an earlier effective date, the Board looks to the evidence of record between April 4, 2004 and April 18, 2012; the date the Veteran's claim for service connection for PTSD was received and the grant of the 100 percent disability rating.  

In evaluating the pertinent evidence of record, the Board is cognizant of the General Rating Formula for Mental Disorders, which sets forth the rating criteria for PTSD claims, which are assigned Diagnostic Code 9411.  See 38 C.F.R. § 4.130.  Under the General Rating Formula for Mental Disorders, a 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to symptoms such as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgement; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgement, thinking, or mood, due to symptoms such as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and, inability to establish and maintain effective relationships. 

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name. 

While the use of Global Assessment of Functioning (GAF) scale has been discontinued under American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition (DSM 5), because the Veteran's case is governed by American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), the Board will consider them.  In doing so, the Board is mindful of the fact that although a medical professional's assignation of a GAF score may be probative evidence of the veteran's degree of disability, it is not determinative of the disability rating to be assigned.  See VAOPGCPREC 10-95 (March 31, 1995).   
In application, GAF scale ranges from zero to 100, and reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See DSM IV.  A GAF score of 60 to 51 indicates there are moderate symptoms, or moderate difficulty in social, occupation, or school functioning; 50 to 41 indicates there are serious symptoms, or serious impairment in either social, occupation, or school functioning; and 40 to 31 indicates some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgement, thinking, or mood.

Between April 4, 2004 and the April 18, 2012, the Veteran was afforded two VA examinations.  He was first examined in December 2005.  See December 2005 PTSD VA Examination Report.  At that time, the VA examiner observed his wife accompanied him because of his cognitive impairments.  During the examination, while he was alert and oriented to time and place, he appeared slightly confused as to the examiner's role; his affect was constricted, but his speech was within normal limits; his mood was dysphoric; he exhibited a short attention span; his thought process was mildly confused, but his thought content was normal; his judgement was partially impaired; while his impulse control was fair, there was no accompanying violent behavior; and he demonstrated moderate impairment in recent and immediate memory, but normal remote memory.

However, the VA examiner found no evidence of hallucinations; inappropriate behavior; obsessive/ritualistic behaviors; panic attacks; suicidal or homicidal ideation; problems with personal hygiene; or problems with activities of daily living.

As it pertained to the diagnostic criteria, the VA examiner found the Veteran experienced recurrent and distressing recollections of the in service trauma; avoided thoughts, feelings, or conversations associated with the in service trauma; was unable to recall an important aspect of the in service trauma; had difficulty falling asleep or staying asleep; exhibited irritability or outbursts of anger; and demonstrated difficulty concentrating.  In this regard, the VA examiner specifically documented he had chronic mixed mood dysphoria; his wife confirmed that he has disturbing dreams almost nightly, during which he shouts, thrashes, and at times become threatening; and his wife described that he has become increasingly irritable and easily angered, in correlation to his cognitive changes in the past few years. 

Even though the VA examiner documented the Veteran was socially active, had friends outside the family setting, and was not profoundly socially limited; the VA examiner also noted he consistently demonstrated avoidance regarding his personal combat experiences.  The VA examiner characterized this avoidance as almost phobic in nature.  Combined with selective avoidance, intrusive recall, and severe sleep disturbance, the VA examiner believed the sum of his symptoms greatly affected his ability to relate socially, interpersonally, or intimately. 

Further, the VA examiner acknowledged the Veteran's symptoms have been chronic for the past 60 years, without remission, as well as his and his wife's lay assertions that the symptoms have worsened as a result of his cerebrovascular accidents in the past few years.

Taking the foregoing into account, in terms of occupational and social impairment, the VA examiner found the Veteran had a moderate decrease in efficiency; a moderate decrease in productivity; moderate decrease in reliability; severe inability to perform work tasks, solely based on his retirement in 1998; and moderate impairment in work, family, or other relationships.  The VA examiner took care to clarify both the effects of his PTSD symptoms and dementia were contemplated in this assessment. 

Overall, the VA examiner characterized these PTSD symptoms as moderate.  However, the VA examiner qualified the examination findings by stating it was difficult to evaluate his current psychosocial functional status because of the mild to moderate cognitive changes due the cerebrovascular accidents.  Nonetheless, the VA examiner designated a GAF score of 48.

A review of the December 2005 VA Examination Report indicates the VA examiner did not exclude the Veteran's cognitive impairments from the assessment, but rather considered them along with his PTSD symptoms.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (holding that when it is not possible to separate the effects of the service-connected condition and a non-service connected condition, reasonable doubt should be resolved in the claimant's favor); 38 C.F.R. § 3.102.  As such, the Board finds the December 2005 VA Examination Report probative.  

Subsequently, the Veteran underwent another VA examination in April 2009.  See April 2009 PTSD VA Examination Report.  At that time, the VA examiner observed that he appeared appropriately dressed and neatly groomed; he was alert and oriented; while his affect as constricted, his speech was within normal limits; his mood was dysphoric; while he was easily distracted, his thought processes and content were within normal limits; his judgement and insight were not impaired; while he reported experiencing visual hallucinations, they were not persistent; while he reported experiencing panic attacks he could not describe their severity or duration; and he demonstrated mild remote and recent memory impairment, but not immediate memory impairment. 

However, the VA examiner found no evidence of inappropriate behavior; obsessive/ritualistic behaviors; suicidal or homicidal ideation; problems with impulse control; problems with personal hygiene; or problems with activities of daily living.

Diagnostically, the VA examiner found the Veteran continued to experience recurrent and distressing recollections of the in service trauma; experience intense psychological distress at exposure to internal and external cues that symbolize or resemble the in service trauma; avoid thoughts, feelings, or conversations associated with the in service trauma; avoid activities, places, or people that arouse recollections of the in service trauma; and exhibit irritability or outbursts of anger.  Additionally, this VA examiner indicated he exhibited hypervigilance; an exaggerated startle; markedly diminished interest or participation in significant activities; and feelings of detachment or estrangement from others.  The VA examiner also documented his reports of sleep disturbances, which were confirmed by his wife's report that he cries out, jumps, talks, and grabs her arms in his sleep, as well as his wife's report he had a significant history of angry outbursts prior to receiving psychiatric medication

All things considered, the VA examiner indicated a GAF score of 51 and described the Veteran's PTSD symptoms as moderate, chronic, and ongoing, without remission.  Of note, the VA examiner concluded he did not have total occupational or social impairment due to these symptoms.  However, he did have reduced reliability and productivity.  Further, the VA examiner stated that while he may have difficulty obtaining/maintaining employment, in light of the fact that he has been retired for the past 19 years, it was difficult to assess the specific effects of his PTSD symptoms on his ability to function in a work setting. 

In support of an earlier effective date, prior to his passing, the Veteran submitted a July 2012 letter from Dr. J.R.B., who was his treatment provider.  In the letter, Dr. J.R.B. relayed that he has been a patient since April 2000.  Since that time, he has demonstrated ongoing PTSD symptoms, which have required medication.  Since 2004, he has been on medication for dementia as well as medication for anxiety and agitation due to his PTSD.  Dr. J.R.B. confirmed that over time he has expressed feelings of depression, anxiety as well as nightmares and thoughts associated with warfare.

Certainly, the Board finds Dr. J.R.B. is competent to provide evidence concerning the Veteran's PTSD symptoms and treatment.  However, the Board finds Dr. J.R.B.'s letter less probative than the above VA Examination Reports of record because the letter does not describe his PTSD with sufficient detail or discuss the resulting occupational or social impairment, for the Board to ensure its reliance on this letter in evaluating the severity of his disability is a fully informed one.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008) (holding that to have probative value, a medical report must contain not only a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two) (citing Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007)).  Moreover, Dr. J.R.B.'s letter does not on its face contradict the findings of the December 2005 or April 2009 VA examiners. 

Further, in assessing the above evidence, the Board acknowledges the Veteran and his wife are competent to provide evidence regarding his lay observable symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  To that extent, the Board finds their lay statements regarding his PTSD symptoms competent, credible, and probative.  Of course, as they relate to a clinical assessment of occupational and social impairment, the Board is unable to accord their lay statements any probative weight because they are not competent to render a medical diagnosis or opinion on such a complex medical question.  See Jones v. West, 12 Vet. App. 460, 465 (1999) (holding that only those with specialized medical knowledge, training, or experience are competent to render a medical diagnosis).  In that regard, the Board finds the most probative evidence of record are the December 2005 and April 2009 PTSD VA Examination Reports.

Based the foregoing evidence, the Board finds the evidence of record prior to April 18, 2012 does not more nearly approximate the rating criteria for a 100 percent disability rating.  For instance, the evidence of record for the relevant timeframe does not establish gross impairment in thought processes or communication; grossly inappropriate behavior; or intermittent inability to perform activities of daily living.  See generally December 2005 PTSD VA Examination Report; April 2009 PTSD VA Examination Report.

Although the December 2005 VA examiner documented the Veteran appeared to be slightly confused during the examination, the VA examiner expressly noted he was alert and oriented to time and place.  See December 2005 PTSD VA Examination Report

While at the April 2009 VA examination, the VA examiner noted the Veteran's report of experiencing visual hallucinations, they were not persistent.  See April 2009 PTSD VA Examination Report.

Even though both the December 2005 and April 2009 VA examinations confirmed the Veteran exhibited irritability or outbursts of anger, and his wife relayed a significant history of angry outbursts prior to receiving psychiatric medication; there is no evidence of record showing that his impulse control was impaired to the extent that he was in persistent danger of hurting self or others.  See generally December 2005 PTSD VA Examination Report; April 2009 PTSD VA Examination Report.  At worst, his impulse control was fair, without any attendant violent behavior.  See December 2005 PTSD VA Examination Report.  

Given the Veteran's wife lay observation regarding his symptoms prior to receiving psychiatric medication, the Board is mindful of the fact that a higher disability rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  See Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  However, the Board notes that according to Dr. J.R.B.'s letter the Veteran has been prescribed medication for his PTSD symptoms for the duration of the relevant time period.  A review of the claims file contains a dearth of evidence relating to the severity of his PTSD symptoms without medication.  Therefore, the Board must consider the evidence of record in its entirety.

Despite the Veteran's report of experiencing panic attacks at the April 2009 VA examination, he was unable to describe their severity or duration.  See April 2009 VA Examination Report.  Thus, the evidence of record does not even demonstrate continuous panic affecting the ability to function independently, appropriately, and effectively, suggestive of a 70 percent disability rating.  

Further, notwithstanding the fact that the Veteran demonstrated moderate impairment in recent and immediate memory, but normal remote memory at the December 2005 VA examination, and he demonstrated mild remote and recent memory impairment, but not immediate memory impairment at the April 2009 VA examination; the evidence does not reveal memory loss for names of close relatives, own occupation, or own name.  See December 2005 PTSD VA Examination Report; April 2009 PTSD VA Examination Report.  

The Board acknowledges the psychiatric symptoms listed in the rating criteria are not exhaustive, but are examples of typical symptoms for the listed disability rating.  Here, the Board finds the evidence does not demonstrate any other symptoms of a severity, frequency, and duration that warrant a 100 percent disability rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  

Accordingly, the Board finds the preponderance of the evidence is against an earlier effective date for the 100 percent disability rating for PTSD, prior to April 18, 2012.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).


ORDER

An earlier effective date for a 100 percent disability rating for PTSD,  prior to April 18, 2012, is denied.


REMAND

While the May 2012 rating decision granting the 100 percent disability rating for PTSD effective April 18, 2012 mooted the Veteran's claim for TDIU from that date, it did not extinguish the claim for TDIU prior to April 18, 2012.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  Given the Board's finding above, the Board finds further consideration of the claim for TDIU is necessary.  

Aside from the service-connected PTSD, the Board notes the Veteran was additionally service-connected for an injury to Muscle Group XX of the lumbar spine with degenerative joint disease; bilateral weak feet; a fracture to the second, third, fifth, and great toes; and chronic malaria.  In addition, the medical evidence of record discloses he also had non-service connected diagnoses of hypertension, hypothyroidism, and cerebrovascular accidents, following which he developed cognitive impairments.  See December 2005 PTSD VA Examination; April 2009 PTSD VA Examination; April 2009 General Medical VA Examination Report. 

In order to establish entitlement to TDIU, a veteran must demonstrate that he is unable to secure or follow substantially gainful occupation as a result of his service-connected disabilities.  38 C.F.R. § 4.16 (2016).  While an April 2009 General Medical VA Examination Report addressed the functional effects of the Veteran's service-connected injury to Muscle Group XX of the lumbar spine with degenerative joint disease, bilateral weak feet, and chronic malaria, it did not consider the functional effects of his PTSD.  

Notably, while the April 2009 PTSD VA Examination Report included an opinion that the Veteran was likely to have substantial difficulty in obtaining or maintaining employment, the VA examiner stated his unemployment was not solely attributable to his PTSD symptoms.  Furthermore, the VA examiner equivocated that in light of the fact that he has been retired for the past 19 years, it was difficult to assess the specific effects of his PTSD symptoms on his ability to function in a work setting. 

Based on the above, the Board finds a remand is necessary to obtain an adequate VA medical opinion regarding whether the Veteran was unable to secure or follow substantially gainful occupation as a result of the combined effects of his service-connected disabilities prior to April 18, 2012.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request a VA medical opinion to address the functional effects of the combination of all the Veteran's service-connected disabilities, in terms of their impact on his ability to engage in physical and/or sedentary employment.  In doing so, the examiner is asked to review the complete record and discuss his lay statements of record.  The medical opinion should be rendered by an appropriate medical professional.

2. Readjudicate the appeal.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


